Citation Nr: 1302492	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claims entitlement to service connection for bilateral hearing loss due to noise exposure incurred in service, during World War II.  For the reasons explained below, the Board concurs.


The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2012).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2012).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).



Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his October 2009 VA audiological examination, the Veteran's measured puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
90
105
100
LEFT
50
55
65
70
85

Speech audiometry revealed speech recognition ability of  32 percent in the right ear and of 72 percent in the left ear.  

Furthermore, in March 2010, the Veteran underwent another VA audiological examination. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
105
105
LEFT
55
55
60
75
85

Speech audiometry revealed speech recognition ability of  36 percent in the right ear and of 56 percent in the left ear.  Moreover, a January 2007 VA audiology consult indicates that the Veteran meets the VA criteria for hearing aids.  Based on the foregoing, Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2012); see also Shedden, supra.

According to the Veteran's military personnel records, he served as a duty soldier during several battles and campaigns during World War II.  He was also awarded the European African Middle Eastern (EAME) theater ribbon with one Silver Star as well as one Bronze Arrowhead.  His service qualifications include marksman carbine.  He reports that he was exposed to noise during the invasion of Normandy.  His personnel records confirm his involvement with that campaign.  Service treatment records do not contain complaints of hearing loss during service; however, the fact that the Veteran participated in battles and an invasion, is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity.  See Davidson, supra; Buchanan, supra; Jandreau, supra. Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied. See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record is at least in equipoise.  Weighing in favor of the claim, is a March 2010 VA opinion which states that it is at least as likely as not that the Veteran's current hearing loss caused by or a result of his military service.  The examiner reasoned that the degree of the Veteran's hearing loss is a common side effect of noise induced hearing loss.

The Board acknowledges that an October 2009 VA examination report is also of record.  The October 2009 VA examiner did not offer a nexus opinion and indicated that she could not resolve the issue without resort to mere speculation.  The examiner provided rationale for being unable to resolve the issue, including that the whisper test offered at service separation was not reliable evidence of normal hearing.  The examiner also noted that the Veteran had 20 years of post-service occupational noise exposure, that he reported the onset of hearing loss 37 years after service, when he sought treatment which resulted in surgery on the right ear, and that the etiology of bilateral asymmetrical hearing loss is unknown.  The Board notes that the Veteran has also offered statements that he wore hearing protection during his occupational noise exposure and that he experienced difficulty hearing long before he began to wear hearing aids.  As the VA examiner did not express a negative opinion, the Board finds that the statement by the October 2009 VA examiner does not weigh against the claim. 

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012); Shedden, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


